Citation Nr: 1446624	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971, including service in Vietnam from January 1969 to December 1969.

This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision dated in January 2014 the Board noted that the Veteran had not shown for a scheduled Travel Board hearing and deemed his request for a Board hearing to have been withdrawn.  The Board then dismissed, pursuant to the Veteran's request, the issue of service connection for Meniere's disease, and remanded the issues of service connection for multiple sclerosis and peripheral neuropathy for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Board's January 2014 remand of the issues on appeal the Veteran advised that he had moved to Indiana, and again requested a Board hearing; this time by videoconference from the Indianapolis RO.  See, e.g., August 2014 and October 2014 correspondence from Veteran's representative.  Documentation in the claims file from the U. S. Postal Service confirms that mail sent by VA to the Veteran was not delivered.  As the Veteran's request for a videoconference hearing was made prior to issuance of a Board decision, the case is remanded for scheduling of said.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing, and provide adequate notice to the Veteran and his representative of said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



